PER CURIAM.
In this action based on foreclosure of a mechanic’s lien, the property owner appeals a judgment in favor of the lienholder. We reverse on authority of Boyce Construction Cory. v. District Board of Trustees of Valencia Community College, 414 So.2d 634 (Fla. 5th DCA 1982), a case which is factually similar to this one.
As in Boyce, no evidence was presented to the trial court which could support a finding here that an unpleaded issue— quantum meruit — was tried by the express or implied consent of the property owner. Neither will we affirm the judgment on the alternative theory of substantial performance, because the trial court failed to expressly resolve that factual issue.
Reversed and remanded for further proceedings.